DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul C. Maier on May 18, 2022.
The application has been amended as follows:
1.	(Currently Amended)   A system for configuring legacy file-based workflows to remotely and dynamically access media essence, the system comprising:
a media essence repository configured to store a plurality of media assets;
a media essence access database configured to store respective access metadata that indicates access information for the plurality of media assets, including a track number and byte length of each of the plurality of media asset;
a memory and a processor configured to implement instructions on the memory so as to provide:
a filename generator configured to dynamically generate a filename for a corresponding at least one media asset of the plurality of media assets in response to a selection of the at least one media asset by a file-based workflow application running on a media production computing device, the selected at least one media asset comprising at least one of a clip, a video, an audio and a caption for use by the media production computing device;
an identity file generator configured to generate a respective identity file for the selected at least one media asset, wherein the generated identity file comprises the dynamically generated filename and only meaningless data content; and
an application context generator configured to determine a use context of the file-based workflow application running on the media production computing device; and
a content application programming interface (API) configured to:
query the media essence access database using the generated identity file to obtain the metadata that indicates the access information for at least one media asset, and
configure the file-based workflow application to access the at least one media asset from the media essence repository using the accessed track number and byte length of the respective at least one media asset obtained in response to the query of the media essence access database,
wherein the dynamically generated filename comprises a unique character sequence that configures the content API to query the media essence access database,
wherein the dynamically generated filename comprises a namespace section, a type section, a provider section and a provider path,
wherein the namespace section identifies the media essence repository, the type section indicates a type of the selected at least one media asset, the provider section configures the content API to add at least one plugin to support the media essence repository, and the provider path identifies the selected at least one media asset in the supported media essence repository,
wherein the content API is configured to dynamically adjust, based on the determined use context, media essence selection criteria that controls the providing of the at least one media asset to the file-based workflow application, such that the adjusted media essence selection criteria prioritizes one of quality and rendering speed based on the determined use context.

2.	(Currently Amended)   The system according to claim 1, wherein the processor is further configured to implement the instructions on the memory so as to generate a recipe comprising a plurality of generated identity files each having a respective filename associated with a respective media asset of the plurality of media assets stored in the media essence repository.

3.	(Original)   The system according to claim 2, wherein the generated recipe is configured to be transmitted and parsed by a separate file-based workflow application, such that separate file-based workflow application is configured to parse the generated recipe and access the respective media asset of the plurality of media content stored in the media essence repository without receiving at least one file containing the respective media content.

4.	(Original)   The system according to claim 1, wherein the dynamically generated filename for the respective identity file is configured to be repeatedly interpreted by a plurality of content application programming interfaces to configure respective file-based workflow applications to access the at least one media asset from the media essence repository using the accessed track number and byte length of the respective at least one media asset obtained in response to querying of the media essence access database.

5-24.	(Canceled)  


                                          REASONS FOR ALLOWANCE

1.	Claims 1-4 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  03/08/2022 regarding claims 1-4 have been considered and are persuasive.  The prior art does not disclose ”query the media essence access database using the generated identity file to obtain the metadata that indicates the access information for at least one media asset, and configure the file-based workflow application to access the at least one media asset from the media essence repository using the accessed track number and byte length of the respective at least one media asset obtained in response to the query of the media essence access database, wherein the dynamically generated filename comprises a unique character sequence that configures the content API to query the media essence access database, wherein the dynamically generated filename comprises a namespace section, a type section, a provider section and a provider path, wherein the namespace section identifies the media essence repository, the type section indicates a type of the selected at least one media asset, the provider section configures the content API to add at least one plugin to support the media essence repository, and the provider path identifies the selected at least one media asset in the supported media essence repository, wherein the content API is configured to dynamically adjust, based on the determined use context, media essence selection criteria that controls the providing of the at least one media asset to the file-based workflow application, such that the adjusted media essence selection criteria prioritizes one of quality and rendering speed based on the determined use context”, as required by claim 1.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claim 1 is allowed.  Dependent claims 2-4 are allowed at least by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 19, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153